Citation Nr: 0110898	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing in the left ear.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 18 to December 23, 
1977.
 
By a decision entered in February 1980, the RO in San Juan, 
Puerto Rico, denied the veteran's claim of service connection 
for defective hearing.  He was notified of the RO's 
determination, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.1103 (2000); 38 C.F.R. 
§ 19.118 (1979).  The present matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 decision 
by the RO in New York, New York, that declined to reopen the 
veteran's previously denied claim.


FINDINGS OF FACT

1.  By a decision entered in February 1980, the RO in San 
Juan, Puerto Rico, denied the veteran's claim of service 
connection for defective hearing.  He was notified of the 
RO's determination, and of his appellate rights, but he did 
not initiate an appeal within one year.

2.  The evidence received since the time of the February 1980 
decision, with regard to defective hearing in the left ear, 
is cumulative and redundant, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The evidence received since the time of the February 1980 
decision, with regard to defective hearing in the right ear, 
is not merely cumulative or redundant of the evidence that 
was then of record; the new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for defective hearing in the 
left ear.  38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 3.303, 
3.385, 20.1103 (2000); 38 C.F.R. § 19.118 (1979).

2.  New and material evidence has been received to reopen the 
claim of service connection for defective hearing in the 
right ear.  38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 
3.303, 3.385, 20.1103 (2000); 38 C.F.R. § 19.118 (1979).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
established for defective hearing.  He says that he was 
treated for hearing loss during service in 1977.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  VA regulations 
provide that impaired hearing will be considered a 
"disability" when the auditory threshold is 40 decibels or 
greater at 500, 1000, 2000, 3000, or 4000 hertz, where it is 
26 decibels or greater in at least three of these 
frequencies, or where speech recognition scores under the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).

As noted above, the matter of the veteran's entitlement to 
service connection for defective hearing has been the subject 
of an adverse prior final decision.  See Introduction, supra.  
As a result, service connection for defective hearing may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that new and material 
evidence has not been received with respect to the veteran's 
claim of service connection for defective hearing in the left 
ear.  This is so because none of the medical evidence of 
record, old or new, in any way suggests that he has ever had 
a legally cognizable hearing disability of the left ear.  The 
veteran's service records demonstrate that he did not have a 
left ear hearing disability at the time of his separation 
from service in 1977, and the report of a recent VA 
audiometric examination, dated in June 1999, confirms the 
continuing absence of disability in that ear.  It is the 
Board's conclusion, therefore, that the evidence received 
since the time of the February 1980 decision, with regard to 
defective hearing in the left ear, is cumulative and 
redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The application to reopen that claim is 
therefore denied.

As to the claim of service connection for defective hearing 
in the right ear, however, the Board finds that new and 
material evidence has been received to reopen that claim.  As 
noted above , the evidence received since the time of the 
last final disallowance includes a VA audiometric 
examination, dated in June 1999.  The right ear data in that 
report were not available for VA review in February 1980, and 
they are not merely cumulative or redundant of the evidence 
then of record.  Moreover, inasmuch as the data tend to show 
that the veteran may have a right ear hearing disability (a 
fact that was not previously demonstrated in February 1980), 
the Board is satisfied that the new evidence bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of his claim.  
The claim with regard to the right ear is therefore reopened.  
To this limited extent, the appeal is granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the portions of the 
veteran's appeal outlined above.  With respect to the right 
ear claim, the Board is taking action favorable to the 
veteran by reopening the claim.  In addition, with respect to 
the left ear claim, the RO has already notified the veteran 
of the information and evidence necessary to substantiate his 
claim by a statement of the case, dated in June 2000.  
Moreover, the evidence relevant to the left ear claim has 
already been procured.  Consequently, adjudication of these 
portions of the veteran's appeal, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the claimant.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The application to reopen the claim of service connection for 
defective hearing in the left ear is denied.

The claim of service connection for defective hearing in the 
right ear is reopened; to this limited extent, the appeal is 
granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the merits of the veteran's claim of 
service connection for right ear defective hearing in the 
context of the new law.  Nor has the veteran had an 
opportunity to prosecute the merits of his claim in that 
context.  Moreover, in contrast with the aforementioned claim 
of service connection for left ear defective hearing, it 
appears that additional evidence needs to be obtained on this 
claim.  Consequently, the Board will remand the claim to the 
RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, affording the veteran an examination of his right ear 
for purposes of obtaining an opinion as to whether he has a 
hearing disability of that ear that can be attributed to his 
period of active military service.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.  As part of the development required 
under the new law, the RO should arrange 
to have the veteran scheduled for an 
examination of his right ear.  The 
examiner should review the claims folder 
in connection with the examination.  
After completing the examination and any 
necessary testing, to include 
audiometric testing, the examiner should 
offer an opinion as to each of the 
following questions:

a.  Does the veteran have a current 
right ear hearing impairment?

b.  Did the veteran have a right ear 
hearing impairment in service?

c.  If the veteran has a current right 
ear hearing impairment, what is the 
medical likelihood that the current 
impairment had its onset during his 
period of active military duty?

A complete rational for all opinions 
should be provided.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim of service connection for 
defective hearing in the right ear.  If 
the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



